                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

CARLOS PERRY,                                         )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )       No. 3:18-CV-287-HBG
                                                      )
STATE FARM INSURANCE CO.,                             )
                                                      )
               Defendant.                             )
                                                      )

                                MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties, for all further proceedings, including entry

of judgment [Doc. 11].

       Now before the Court is Defendant’s Motion to Dismiss for Failure to Prosecute [Doc. 46].

Plaintiff has responded in opposition to the Motion [Doc. 48]. The Court has considered the

parties’ arguments, and the Court finds Defendants’ request [Doc. 46] not well taken, and it is

DENIED.

I.     BACKGROUND

       By way of background, on December 4, 2019, the Court received a filing purportedly from

Plaintiff stating that he had retained counsel in this case. In addition, he requested a continuance

so that his counsel could become familiar with the case. On December 16, 2019, the Court granted

[Doc. 45] Plaintiff’s request and provided him until March 6, 2020, to retain counsel. The Court

directed Plaintiff’s counsel to file a notice of appearance by that date. Nothing was filed on March

6, 2020. On March 10, 2020, Defendant filed the instant Motion. Subsequently, on March 13,

2020, the Court entered an Order [Doc. 47], deeming Plaintiff to be proceeding pro se.




Case 3:18-cv-00287-HBG Document 49 Filed 04/24/20 Page 1 of 3 PageID #: 130
II.     ANALYSIS

        Defendant requests [Doc. 46] that the Court dismiss this case pursuant to Federal Rule of

Civil Procedure 41 for failing to prosecute. Defendant states that Plaintiff failed to (1) hire counsel,

(2) notify the Court that he intends to proceed pro se, or (3) take any other action in order to

prosecute this case.

        Plaintiff responds [Doc. 48] that he did not file a motion requesting a continuance and that

while he was in discussions with a law firm regarding his case, someone in the law firm filed the

motion requesting a continuance without his knowledge. Plaintiff claims that another inmate, who

was assisting with this case, was behind the filing of the motion requesting a continuance. Plaintiff

requests that he be permitted to proceed pro se and that the Court set a trial date.

        Rule 41 provides, “If the plaintiff fails to prosecute or to comply with these rules or a court

order, a defendant may move to dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b).

Such a dismissal is “deemed a sanction for disobedience[.]” Harris v. Unique Auto., Inc., 293 F.

Supp. 3d 757, 759 (M.D. Tenn. 2018) (quoting Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065

(9th Cir. 2004)). Dismissal for failure to prosecute is a “harsh sanction which the court should

order only in extreme situations showing a clear record of contumacious conduct by the plaintiff.”

Id. (quoting Schafer v. City of Defiance Police Dep't, 529 F.3d 731, 736 (6th Cir. 2008)). The

Sixth Circuit has identified four factors to evaluate a                   district court's dismissal

for failure to prosecute:

                (1) whether the party's failure is due to willfulness, bad faith, or
                fault; (2) whether the adversary was prejudiced by the dismissed
                party's conduct; (3) whether the dismissed party was warned
                that failure to cooperate could lead to dismissal; and (4) whether less
                drastic sanctions were imposed or considered before dismissal of the
                action.




                                                   2

Case 3:18-cv-00287-HBG Document 49 Filed 04/24/20 Page 2 of 3 PageID #: 131
Carpenter v. City of Flint, 723 F.3d 700, 704 (6th Cir. 2013) (quoting Mulbah v. Detroit Bd. of

Educ., 261 F.3d 586, 589 (6th Cir. 2001)).

         The Court has considered the parties’ arguments along with the circumstances of this case.

The Court does not find that dismissing this case for failure to prosecute is warranted. The Court’s

Order directed that Plaintiff’s counsel file a notice of appearance on or before March 6, 2020.

Plaintiff, however, did not retain counsel. While the Court ADMONISHES Plaintiff for not

bringing the circumstances outlined in his response to the Court’s attention earlier, the Court does

not find the harsh sanction of dismissing this case to be appropriate.

III.     CONCLUSION

         Accordingly, for the reasons explained above, Defendant’s Motion to Dismiss for Failure

to Prosecute [Doc. 46] is DENIED. The Court will enter an Amended Scheduling Order.

       IT IS SO ORDERED.

                                              ENTER:


                                              United States Magistrate Judge




                                                 3

Case 3:18-cv-00287-HBG Document 49 Filed 04/24/20 Page 3 of 3 PageID #: 132
